Citation Nr: 0734470	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-41 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of both knees.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a thyroid disorder, 
to include as secondary to exposure to herbicides (Agent 
Orange).

5.  Entitlement to an initial evaluation in excess of 10 from 
January 11, 2002 through September 14, 2004, and in excess of 
30 percent from September 14, 2004, for the service-connected 
PTSD.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO).  The veteran 
testified before the undersigned at a personal hearing at the 
RO in May 2007.

The issues of entitlement to service connection for 
hypertension and for entitlement to an increased evaluation 
for the service-connected PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Degenerative disc or joint disease of the lumbar spine 
was not present in service and had not manifested until many 
years after the veteran's separation from service; it is not 
shown to be related to any incident of service.

2.  Degenerative joint disease of the knees was not present 
in service and had not manifested until many years after the 
veteran's separation from service; it is not shown to be 
related to any incident of service.

3.  Thyroid disease has not been demonstrated.


CONCLUSIONS OF LAW

1.  Degenerative disc or joint disease of the lumbar spine 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2007).

2.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2007).

3.  Thyroid disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.307(a)(6)(iii), 3.309(e) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2002, September 2004, and June 2006, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an October 2004 
SOC and August and October 2006 SSOCs each provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.


II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

Pursuant to 38 C.F.R. § 3.309(e), if a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of §3.307(a)(6) are met even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of §3.307(d) are 
also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The veteran has claimed that he had suffered injuries to the 
low back and the knees at the time that he had sustained 
shrapnel fragment wounds to the lower extremities in service.  
He asserts that he had a "chunk" of shrapnel in his back.  
He also stated that he had a thyroid disorder that he 
believed was related to herbicide exposure in service.  
Therefore, he believes that service connection for these 
disorders should be awarded.

The veteran's service medical records are completely silent 
as to any injuries to the low back or the knees.  There was 
also no evidence of degenerative disc (DDD) or degenerative 
joint disease (DJD).  There was no reference to any 
difficulties of the thyroid.  The March 1968 entrance 
examination and the December 1969 separation examination were 
both negative in relevant part except for a notation of 
fragment wounds to back and face on the separation 
examination.

The post-service records, to include numerous VA treatment 
records and VA examination from August 2000 to August 2007, 
have noted diagnoses of DDD and arthritis (DJD) of the lumbar 
spine and DJD of the knees.  These suggested that his low 
back pain was first noticed around 1990 with herniated 
nucleus pulposus diagnosed in approximately 1996.  The DJD in 
his knees was first noted in about 1991.  The November 2002 
VA examination referred to his complaints that he had a 
thyroid disorder of unknown duration.  He only complained of 
cold intolerance; there were no other symptoms consistent 
with thyroid difficulties.  Significantly, the thyroid tests 
were within normal limits.  Therefore, the examiner was 
unable to diagnose a thyroid disorder.  X-rays at that time 
showed DDD and degenerative arthritic changes of the lumbar 
spine.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for DDD or DJD of the 
lumbar spine, DJD of the knees, and a thyroid disorder has 
not been established.  Medical evidence is generally required 
to establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for DDD or DJD of 
the low back or for DJD of the knees.  The separation 
examination noted fragment wounds to the back, showing that 
there was injury to the back in service.  The veteran does 
not describe any other injury to the back in service.  See 
38 U.S.C.A. § 1154 (West 2002 & Supp. 2006).  However, 
although the shell fragment wound to the back is established, 
there is no evidence that the veteran's current degenerative 
lumbar diseases are causally related to the inservice injury.  
There is no medical evidence of such a relationship.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  While the veteran has 
been diagnosed with DDD and DJD of the lumbar spine and DJD 
of the knees, the veteran is not competent to render an 
opinion as to the etiology of these disorders.  Although he 
testified that he had had back symptoms since shortly after 
service, and he is competent to say so, his statements of 
continuity linking his current symptoms to service are not 
credible.  On VA outpatient treatment in 2000 and 2001 he 
consistently reported that his back complaints began in the 
1990s, which would be more than 20 years after service 
discharge.  Moreover, the reports of x-ray studies and 
magnetic resonance imaging (MRI) on the medical records from 
2000 to 2007 make no reference or findings with regard to any 
residuals of shell fragment wound.  Similarly, in the 
treatment records the veteran consistently gave a history of 
knee problems beginning in the 1990s, and there is no medical 
evidence linking current DJD of the knees to service or any 
incident therein.  The Board finds that there is no 
competent, credible evidence linking the current lumbar DDD 
or DJD of the lumbar spine and knees to service.

As to the thyroid disorder, while the veteran is competent to 
state that he has what he describes as "cold intolerance," 
the Board does not believe that a thyroid disability is the 
type of disorder subject to lay diagnosis.  The veteran has 
not demonstrated the expertise needed to render these 
opinions or diagnoses.  In this case, there is no competent 
evidence, medical or lay, of the current existence of a 
thyroid condition.  

The fact remains that there is no indication in the objective 
record that DDD or DJD of the lumbar spine, DJD of the knees, 
or a thyroid disorder were present in service, or that DJD 
was present to a compensable degree within one year of his 
separation from service.  The veteran has also argued that he 
has a thyroid disorder caused by exposure to herbicides in 
service.  Since the evidence shows that the veteran was in 
Vietnam, he may be presumed to have been exposed to 
herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, a 
thyroid disorder is not a disease listed at 38 C.F.R. 
§ 3.309(e) as being presumptively related to such exposure.  
While the veteran may present evidence that this disorder is 
otherwise related to service, he has failed to submit any 
such evidence.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  In fact, there is no objective evidence that he 
has a current thyroid condition.  Therefore, because there is 
no evidence that a thyroid disorder was present in service or 
even currently exists, there is no need to conduct an 
examination concerning the etiology of such a disorder.  
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America v. 
the Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not contain 
evidence of an inservice event, injury, or disease).  
Similarly, because there is no indication that the current 
back or knee disability may be associated with the fragment 
wound in service, further examination is not necessary.

While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any medical or credible lay evidence to support the 
claims.  Accordingly, the Board finds that the weight of the 
evidence is against either the presence of a current 
disability or a disease or injury in service, and a causal 
nexus between the two.  The preponderance of the evidence is 
thus against the claims for service connection, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc or 
joint disease of the lumbar spine is denied.

Entitlement to service connection for degenerative joint 
disease of both knees is denied.

Entitlement to service connection for a thyroid disorder, to 
include as secondary to exposure to herbicides (Agent 
Orange), is denied.




REMAND

The veteran has requested that service connection be awarded 
for hypertension, which he has asserted is etiologically 
related to or aggravated by his service-connected PTSD.  
However, the July 2006 VA examination is unclear as to the 
cause of his hypertension, suggesting that it is related to 
pain syndrome related to PTSD.  Although the RO requested 
clarification of the opinion, the examiner gave no rationale 
for stating that hypertension was not as least as likely as 
not related to PTSD.  This opinion warrants further 
clarification before a final decision as to this issue can be 
made.

Additionally, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2007); see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran has also claimed that his service-connected PTSD 
has increased in severity.  However, the VA treatment records 
developed subsequent to the July 2006 examination suggested 
that his condition may have improved since his back surgery. 
Therefore, it is determined that another VA examination would 
be helpful in this case in order to ascertain the current 
degree of severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a complete VA 
cardiovascular examination.  The claims 
folder must be made available to the 
examiner to review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner must render an opinion as to 
whether is at least as likely as not (at 
least a 50-50 probability) that his 
diagnosed hypertension is etiologically 
related to or aggravated by the service-
connected PTSD.  All indicated special 
studies deemed necessary must be 
conducted.  A complete rationale for any 
opinions expressed must be provided.

2.  Afford the veteran a complete VA 
psychiatric examination in order to 
ascertain the current nature and degree of 
severity of the service-connected PTSD.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed.  
The examiner must indicate which of the 
below rating criteria more nearly 
approximates the degree of disability 
resulting from the veteran's service-
connected PTSD:

100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time and 
place; memory loss for names of close 
relatives, own occupation, or own name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

30 percent:  occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress, 
or; symptoms controlled by continuous 
medication; 

All indicated special studies deemed 
necessary must be conducted.  A complete 
rationale for any opinions expressed must 
be provided.

3.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for hypertension, 
to include secondary to the service-
connected PTSD and for an increased 
evaluation for the service-connected PTSD 
must be readjudicated.  If either of the 
decisions remains adverse to the 
appellant, he and his representative must 
be provided with an appropriate 
supplemental statement of the case, and an 
opportunity to respond.  The case must 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


